Citation Nr: 0033835	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-17 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
sarcoidosis and asthmatic bronchitis, currently rated 60 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to July 1977.  

The appeal of the claim for an increased rating for pulmonary 
sarcoidosis and asthmatic bronchitis arises from the July 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
finding that an increase from the 10 percent rating then 
assigned for a respiratory condition was not warranted.  By a 
hearing officer decision in August 1998 the veteran was 
granted an increased rating for pulmonary sarcoidosis and 
asthmatic bronchitis to 30 percent disabling.  By a July 2000 
rating decision, the disability rating assigned for pulmonary 
sarcoidosis and asthmatic bronchitis was again increased to 
60 percent disabling.  

In a hearing decision in August 1998 secondary service 
connection for heart palpitations and secondary service 
connection for fibrocystic breast disease were denied.  These 
issues were again denied by an RO rating action in July 2000.  
There has been no notice of disagreement as to these issues.  
As such, they are not currently before the Board for 
consideration.  

The Board notes that the veteran had also appealed claims of 
entitlement to an increased rating for a low back disorder, 
rated 10 percent disabling, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  However, by a signed 
statement received in July 1997, the veteran withdrew her 
appeal for an increased rating for her service-connected low 
back disability.  Hence that issue is no longer in appellate 
status.  By a July 2000 rating decision, the RO granted TDIU, 
which is a full grant of that claimed benefit.  Accordingly, 
neither of those issues are before the Board.  

In the course of the veteran's appeal she testified before a 
hearing officer at the RO in July 1997.  A transcript of that 
hearing is included in the claims folder.  

The Board notes that the veteran had a previous appeal to the 
Board including on the issue of entitlement to an increased 
rating for pulmonary sarcoidosis and asthmatic bronchitis, 
but withdrew that appeal, and the Board accordingly issued a 
decision to that effect in October 1995.  


REMAND

At a July 1997 hearing before a hearing officer at the RO, 
the veteran testified as to the severity of her current 
sarcoidosis.  She testified that she had last worked 
approximately seven years prior, and that she had many 
different types of employment from the time of her separation 
from service to the time of her last employment, with 
termination of employment in each case related to her 
disabilities, including sarcoidosis.  She testified that she 
was hospitalized at the McCain Sanitarium in 1978, perhaps in 
June, where a biopsy was performed and sarcoidosis was found 
in her lymph nodes, and thus was shown to be not limited to 
her lungs.  She testified that she was treated in an 
emergency room for asthma attacks in July 1996 and September 
1996.  However, she testified that she did not currently take 
medication for a pulmonary disorder.
 
A VA general examination in June 1996 was negative for 
current lung disability.  Chest X-rays were normal.  
Pulmonary function testing conducted in June 1996 was 
assessed as showing moderate obstruction.  Pre-drug, FVC was 
3.03, or 93 percent of predicted; FEV1 was 1.08, or 40 
percent of predicted; and FEV1/FVC was 35.6 percent, or 44 
percent of predicted.  No post-bronchodilator measurements 
were reported.  

The veteran underwent pulmonary function testing at the VAMC 
in Fayetteville, North Carolina, in July 1997.  Pre-drug, FVC 
was 1.73, or 50 percent of predicted; FEV1 was 1.09, or 41 
percent of predicted, and FEV1/FVC was 63 percent, or 82 
percent of predicted.  No post-bronchodilator measurements 
were reported.  TLC was 6.83, or 131 percent of predicted; 
FRC was 5.13, or 179 percent of predicted.  The examiner 
assessed moderately severe obstructive airflow disease, 
associated with overinflation.  

The veteran underwent a VA examination in November 1997 to 
evaluate her sarcoidosis, but no pulmonary function tests 
were then performed.  

The veteran was hospitalized for two days in April 1998 at 
the VA Medical Center in Fayetteville, North Carolina, for 
evaluation of her pulmonary sarcoidosis and other disorders 
related to that sarcoidosis.  Pulmonary function tests and 
relevant examinations were performed.  FVC was 1.67, or 49 
percent of predicted; FEV1 was 1.41, or 54 percent of 
predicted; and FEV1/FVC was 84 percent.  TLC was 3.55, or 68 
percent of predicted; FRC was 2.84, or 99 percent of 
predicted; and DLCO was 18.58, or 85 percent of predicted.  
The was no mention of post-bronchodilator testing.  The 
examiner assessed moderate restrictive ventilatory defect, 
and diffusion lung capacity within normal limits.  

In a June 1998 letter, a VA physician assessed primary 
sarcoidosis based on examination, review of medical records, 
and laboratory studies.
 
The veteran underwent a comprehensive evaluation at the 
Walter Reed Army Medical Center in September and October, 
1998.  Pulmonary function testing was conducted in September 
1998.  Pre-drug, best FVC was 3.11, or 97 percent of 
predicted; best FEV1 was 2.02, or 77 percent of predicted; 
and best FEV1/FVC was 65 percent.  Post-bronchodilator, best 
FVC was 3.87, or 121 percent of predicted; best FEV1 was 
2.07, or 79 percent of predicted; and best FEV1/FVC was 53 
percent.  The pre-drug FEV1 percent predicted, the post-
bronchodilator FVC percent predicted, and the post-
bronchodilator FEV1 percent predicted were all noted to be 
outside the normal range.  Average TLC was 5.02, or 107 
percent of predicted; average FRC was 2.82, or 91 percent of 
predicted; and average DLCO was 17.8, or 67 percent of 
predicted.  The percent predicted DLCO was noted to be 
outside the normal range.

The Board notes that the RO in its July 2000 decision relied 
on October 1996 pulmonary function tests as the basis for 
assigning its rating for pulmonary sarcoidosis and asthmatic 
bronchitis, and did not consider in its decision the more 
recent pulmonary function tests conducted in July 1997 and 
April 1998 at VA facilities, and in September 1998 at Walter 
Reed Army Medical Center.  The Board further notes that there 
are significant inconsistencies between the results of these 
various pulmonary function tests that have not been resolved 
in the record.  Some of these tests show a significantly 
reduced FVC, which might indicate a restrictive defect such 
as sarcoidosis, whereas others do not show a significantly 
reduced FVC, but do show a significantly reduced FEV1, which 
might indicate an obstructive defect.  Further, the Board 
notes that the June 1996 FEV1 figures on which the RO relied 
were pre-drug, with no post-bronchodilator FEV1 indicated for 
that test.  Further, use of the bronchodilator upon testing 
in September 1998 showed an increase in FVC rather than any 
significant increased in FEV1.  These apparent testing 
inconsistencies should be resolved by the RO for an 
appropriate rating of the veteran's pulmonary sarcoidosis and 
asthmatic bronchitis.  

Further, the Board notes that the rating criteria for 
respiratory disorders were changed effective October 7, 1996.  
Where the law and regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, both the old and new 
rating criteria must be considered.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991); but see VAOPGCPREC 3-2000 (April 10, 
2000).  In the opinion of the Board, prior to October 7, 
1996, pulmonary sarcoidosis was evaluated by analogy to 
pneumoconiosis, under 38 C.F.R. § 4.97, Diagnostic Code 6802.  
Prior to October 7, 1996, bronchitis was rated under the 
prior rating criteria of Diagnostic Code 6600, and asthma was 
rated under the prior rating criteria of Diagnostic Code 
6602.  Effective October 7, 1996, pulmonary sarcoidosis was 
evaluated under Diagnostic Code 6846, and bronchitis and 
asthma were rated under new criteria within the revised 
Diagnostic Codes 6600 and 6602, respectively.  The veteran 
must be re-examined by a specialist in respiratory disorders, 
who must comment on the presence or absence of the medical 
criteria necessary for the next higher disability rating 
under all these applicable codes.  

The veteran in December 1995 submitted an incomplete copy of 
a favorable Social Security decision granting disability 
benefits.  (The claims folder contains a copy of a previous 
decision by an administrative law judge in February 1987 
denying Social Security disability benefits.)  The date of 
the favorable decision is not indicated on the portion of the 
decision submitted.  The Court has held that where a veteran 
is in receipt of Social Security disability benefits, the 
medical records underlying that award are relevant to issues 
such as the one on appeal here.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, the complete Social Security disability 
determination and the supporting medical records must be 
obtained for association with the claims folder.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should also obtain and 
associate with the claims file any Social 
Security decision awarding the veteran 
disability benefits, and the medical 
records underlying that decision. 

2.  Thereafter, veteran should be 
afforded a VA examination by a specialist 
in respiratory diseases to determine the 
current severity of her pulmonary 
sarcoidosis and asthmatic bronchitis.  
The claims folder and this remand must be 
reviewed by the examiner prior to 
examination, and the examiner must note 
upon the examination report that the 
claims folder has been reviewed.  In this 
regard, the examiner is to review prior 
pulmonary function tests reports from 
June 1996, July 1997, April 1998, and 
September 1998, and associated 
examinations.  Discrepancies in these 
pulmonary function tests should be 
addressed.  New pulmonary function tests 
should be conducted with results both pre 
and post-bronchodilator.  Percent of 
predicted FVC, FEV-1, and FEV-1/FVC, both 
pre- and post-bronchodilator, should be 
recorded. Percent of predicted diffusion 
capacity carbon dioxide testing by single 
breath method (DLCO (sb)) should be 
reported.  Maximum exercise capacity by 
ml/kg/min oxygen consumption, and the 
presence of any associated cardiac or 
respiratory limitation, should also be 
specified.  The significance of these 
readings pre- and post-bronchodilator 
should be explained.  

The examiner should then address the 
presence or absence of each of the 
following:  pronounced bronchitis; 
copious productive cough; dyspnea at 
rest; pulmonary function testing showing 
a severe degree of chronic airway 
obstruction; symptoms of associated 
severe emphysema or cyanosis and findings 
of right-side heart involvement; 
pronounced bronchial asthma; asthmatic 
attacks very frequently with severe 
dyspnea on slight exertion between 
attacks and marked loss of weight or 
other evidence of severe impairment of 
health; pronounced pneumoconiosis as 
analogous to pulmonary sarcoidosis under 
the pre-October 1996 rating criteria; 
extent of lesions comparable to far 
advanced pulmonary tuberculosis or 
pulmonary function tests confirming a 
markedly severe degree of ventilatory 
deficit with dyspnea on exertion and 
other evidence of severe impairment of 
bodily vigor producing total incapacity; 
under the current Diagnostic Code 6846 
for evaluating sarcoidosis, cor pulmonale 
or cardiac involvement with congestive 
heart failure; progressive pulmonary 
disease with fever, night sweats, and 
weight loss despite treatment; under the 
current Diagnostic Code 6600 for 
evaluation of bronchitis, FEV-1 less than 
40 percent of predicted value, or the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC) less than 40 percent, or diffusion 
capacity of the lung for carbon monoxide 
by the Single Breath Method (DLCO (SB)) 
less than 40 percent predicted, or 
maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with 
cardiac respiratory limitation), or cor 
pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary 
hypertension (shown by echocardiogram or 
other objective test), or episodes of 
acute respiratory failure, or requiring 
outpatient oxygen therapy; under the 
current Diagnostic Code 6602 for 
evaluation of bronchial asthma, FEV-1 
less than 40 percent predicted, or FEV-
1/FVC less than 40 percent predicted, or 
more than one attack per week with 
episodes of respiratory failure, or 
requiring daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.  

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and her representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



